                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 VICKI SCHMIDT, in her official capacity as
 LIQUIDATOR OF PHYSICIANS STANDARD
 INSURANCE COMPANY,

               Plaintiff,                                        Case No. 5:20-CV-4047-JAR-ADM

               v.

 MISSOURI PROFESSIONALS MUTUAL-
 PHYSICIANS PROFESSIONAL INDEMNITY
 ASSOCIATION et al.,

               Defendants.


                                    MEMORANDUM AND ORDER

       Plaintiff Vicki Schmidt, in her official capacity as Liquidator of Physicians Standard

Insurance Company (“PSIC”), filed suit in the District Court of Shawnee County, Kansas,

against eight Defendants. These include: Missouri Professionals Mutual-Physicians Professional

Indemnity Association (“MPM-PPIA”); Jonathan Downard; Hansen, Stierberger, Downard,

Schroeder & Head LLC (“HSDSH”); Corporate Insurance Services LLC (“CIS”); the Baltic &

Mediterranean Company (“BMC”); J. Randy Snodgrass P.C. (“Snodgrass PC”); James Randy

Snodgrass; and Timothy Hayden Trout.

       On August 25, 2020, Defendants Downard, HSDSH, CIS, and BMC (“Downard

Defendants”) removed the case to this Court pursuant to 28 U.S.C. § 1332(a), asserting that all

eight Defendants resided in Missouri and that the amount in controversy exceeded $75,000.1

       Plaintiff has now filed a Motion to Remand (Doc. 10) seeking remand to the state court

on abstention grounds. The matter is fully briefed, and the Court is prepared to rule. For the


       1
           The other four Defendants consented to the removal.
reasons explained below, the Court denies Plaintiff’s motion for remand but abstains and stays

the case.

I.      Factual Allegations and Procedural Background

        The Parties

        The facts are taken from Plaintiff’s Petition filed in state court and are highly summarized

below. Plaintiff Schmidt is the Kansas Commissioner of Insurance (“Commissioner”). She is

the court-appointed Liquidator of PSIC, an insolvent medical malpractice insurer. PSIC was

established as a Kansas corporation in 2010, and it was licensed to issue insurance policies to

insureds in Kansas and Missouri. PSIC is in liquidation pursuant to a Final Order and Judgment

of Liquidation (“Liquidation Order”) effective December 1, 2019.

        Defendant MPM-PPIA is a defunct Missouri association malpractice insurer. Between

2012 and 2018, MPM-PPIA was the majority shareholder of PSIC. In late 2018, MPM-PPIA

filed an action for voluntary commercial receivership in Missouri, and a receiver was appointed

on December 31, 2018. Defendant Downard was an employee, officer, and/or director of both

MPM-PPIA and PSIC. He also served as the chief executive officer and attorney for PSIC and

as an attorney for MPM-PPIA.

        Defendant HSDSH is a Missouri law firm with its principal place of business in Missouri.

HSDSH was on retainer to provide legal services and was corporate counsel to PSIC and to

PSIC’s former parent, MPM-PPIA.

        Defendant CIS is a Missouri limited liability company with its principal place of business

in Missouri. CIS contracted to provide third-party administrative services to PSIC and MPM-

PPIA.




                                                 2
       Defendant Snodgrass PC is a Missouri professional corporation with its principal place of

business in Missouri. Defendant Snodgrass is a certified public accountant who resides in

Missouri. Snodgrass PC and Snodgrass provided accounting services to PSIC and MPM-PPIA.

       Defendant BMC is a Missouri limited liability company with its principal place of

business in Missouri. BMC was organized in 1994 by Downard and his father. BMC owned

property which was leased to PSIC but utilized by CIS for its operations.

       Defendant Trout was the former President of MPM-KS (which later changed its name to

PSIC) and the President and Managing Director of Missouri Professionals Mutual, a predecessor

entity of MPM-PPIA. Trout received payments from PSIC in connection with a non-compete

agreement between him and MPM-PPIA.

       The Factual Allegations

       Downard was chief executive officer and general counsel of PSIC. He had a five-year

employment agreement with PSIC from 2018 through 2023, to be renewed automatically for

another five-year term provided neither party submitted a notice of termination. Under the

agreement, PSIC paid Downard a $300,000 annual salary, to be paid in monthly increments of

$25,000.

       Downard was also executive vice-president and general counsel of MPM-PPIA. In

addition, he was also the sole owner and manager of CIS. Downard and his wife drew salaries

from CIS.

       Downard is also a named partner at the HSDSH law firm. The law firm has two current

partners, Downard and Justin Head. PSIC paid HSDSH a monthly retainer of $16,667.67 plus

expenses under an agreement for HSDSH to provide legal services to PSIC and serve as its

corporate counsel. HSDSH was responsible for “legal compliance with the Kansas Secretary of




                                                3
State, Kansas Department of Insurance, [and] legal consultation on the day-to-day operations of

PSIC,” among other things.2

       HSDSH also had an agreement to provide legal services to and act as corporate counsel

for PSIC’s majority owner, MPM-PPIA, for $16,665.00 per month plus expenses. Under this

agreement, HSDSH was “responsible for the legal formation of the association, incorporation,

legal compliance with the Missouri Secretary of State, Missouri Department of Insurance, [and]

legal consultation on the day-to-day operations of MPM-PPIA,” among other things.3

       Downard controlled the operations of PSIC, CIS, HSDSH, and MPM-PPIA.

       Poor underwriting and underpricing led to chronic financial troubles for MPM-PPIA. In

2016, the Missouri Commissioner of Insurance determined that MPM-PPIA had experienced

“consistent underwriting losses, consistent negative net income, consistent surplus deterioration,

[and] unfavorable reserve development.”4 This same year, MPM-PPIA attempted to merge with

a Missouri stock insurer, Galen Insurance Company, in an attempt to convert MPM-PPIA from a

mutual association to a stock insurer. The Missouri Commissioner of Insurance disapproved the

MPM-PPIA-Galen transaction because it appeared that both companies were in financial trouble,

and the merger was not in the interests of Galen policyholders. The Missouri Commissioner also

determined that MPM-PPIA and its officers/directors lacked the “competence, experience and

integrity” necessary to approve the proposed transaction.5

       Downard then orchestrated a Policy Acquisition Agreement under which MPM-PPIA

(the majority shareholder of PSIC) transferred its failing insurance business to PSIC. Before the



       2
           Doc. 1-1 at 6, ¶ 24.
       3
           Id. ¶ 25.
       4
           Id. ¶ 28.
       5
           Id. ¶ 32.




                                                4
Policy Acquisition Agreement, PSIC had 25 insureds and 14 policies. After it, PSIC had 755

insureds under 342 policies.

       Under the Policy Acquisition Agreement, “[a]ll future claims, liabilities, and premiums”

under all MPM-PPIA policies transferred to PSIC.6 In return, MPM-PPIA was to pay PSIC

$3,870,196 for the acquisition of the MPM-PPIA policies. This “payment” was in the form of

MPM-PPIA returning shares of PSIC’s own stock. Downard and J. Randy Snodgrass valued the

shares of PSIC stock at $3,870,196. MPM-PPIA did not pay $3,870,196 in cash or give other

valuable consideration to PSIC for acquisition of the policies.

       In addition, after the Policy Acquisition Agreement, Downard caused PSIC to make

monthly payments to Trout for $62,500 allegedly pursuant to a non-compete agreement that

Trout had with MPM-PPIA. PSIC was not bound to the non-compete agreement.

       In 2018, Downard called the Kansas Department of Insurance (“Department”) to notify it

of the Policy Acquisition Agreement. The Department disapproved the agreement, but PSIC

continued to operate under it. In addition, CIS, Downard, BCM, HSDSH, and Trout continued

to receive monthly payments from PSIC.

       On May 8, 2019, the Commissioner filed an action against PSIC in the Shawnee County

District Court (“Liquidation Court”) for the seizure of PSIC and rehabilitation.7 Ultimately, the

PSIC board consented to rehabilitation, and an order of rehabilitation was entered in August

2019. After the company could not be rehabilitated, the Liquidation Court entered its

Liquidation Order on December 1, 2019. Per this Liquidation Order, PSIC was declared

insolvent and the Commissioner was appointed as Liquidator and “directed to take possession of



       6
           Id. ¶ 39.
       7
           Case No. 2019-CV-000351.




                                                 5
the assets of PSIC and to administer such assets under the general supervision of [the Liquidation

Court].”8 In the Liquidation Court, five Defendants (MPM-PPIA, CIS, BMC, Trout, and

Snodgrass PC) have filed a proof of claim against PCIS’s estate seeking over four million

dollars.

           On July 2, 2020, the Commissioner, in her capacity as the Liquidator of PSIC, filed this

Petition in the District Court of Shawnee County. She asserted fourteen claims, including:

(1) fraudulent transfer against MPM-PPIA; (2) breach of fiduciary duty against MPM-PPIA;

(3) fraudulent transfer against Downard; (4) preferential transfer of property against Downard;

(5) breach of fiduciary duty against Downard; (6) preferential transfer against HSDSH;

(7) professional negligence/legal malpractice against Downard/HSDSH; (8) fraudulent transfer

against CIS; (9) preferential transfer against CIS; (10) professional negligence/accounting

malpractice against Snodgrass and Snodgrass PC; (11) civil conspiracy against Downard,

HSDSH, Snodgrass, Snodgrass PC, and MPM-PPIA; (12) aiding and abetting against HSDSH,

CIS, Snodgrass, and Snodgrass PC; (13) fraudulent transfer against Trout; and (14) fraudulent

transfer against BMC. Four of the five fraudulent transfer claims are brought under the Kansas

Uniform Fraudulent Transfer Act (“KUFTA”), K.S.A. § 33-201 et seq., and under a provision of

the Kansas Insurers Supervision, Rehabilitation and Liquidation Act, K.S.A. § 40-3629. The

three preferential transfer claims are brought under K.S.A. § 40-3631, a provision under the

Kansas Insurers Supervision, Rehabilitation and Liquidation Act.

           On August 25, 2020, the Downard Defendants, with the consent of the four other

Defendants, removed the case to this Court based on diversity jurisdiction. On September 21,




           8
               Doc. 1-5 at 4–5, ¶ 5.




                                                   6
2020, Plaintiff filed a Motion to Remand asserting that the Court should abstain from exercising

federal jurisdiction pursuant to Burford v. Sun Oil Co.9 and remand the case to state court.

        On September 22, 2020, the Downard Defendants filed an Answer and a Counterclaim

for tortious interference against PSIC. On this same date, Trout filed an Answer and a

Counterclaim. Trout asserted three claims against PSIC, including breach of the reorganization

agreement, breach of the noncompetition agreement, and unjust enrichment.

        The Downard Defendants and Trout filed a joint response brief opposing Plaintiff’s

Motion to Remand. Snodgrass and Snodgrass PC requested, and were granted, joinder in the

opposition.10

        On October 16, 2020, the Downard Defendants dismissed their counterclaim without

prejudice. On January 19, 2021, Downard, CIS, and BCM filed a Complaint in the District of

Kansas against Schmidt, in her capacity as the Kansas Insurance Commissioner, asserting

tortious interference with contract claims.11 The motion currently before the Court is Plaintiff’s

Motion to Remand.




        9
            319 U.S. 315 (1943).
        10
            MPM-PPIA has not filed a responsive pleading (or filed a response to Plaintiff’s motion to remand). On
October 8, 2021, the Court granted MPM-PPIA and Plaintiff’s Consent Motion to extend the deadline for MPM-
PPIA to file a responsive pleading until October 31, 2020. Doc. 20. On October 28, 2021, however, the Court
granted Plaintiff’s motion to stay all deadlines, with the exception of the briefing deadlines on the Motion to
Remand, until after the Court issues its ruling on the Motion to Remand. Doc. 28. Thus, MPM-PPIA’s responsive
pleading is not due until fourteen days after this Court’s ruling.
        11
           Case No. 21-2030-JAR-ADM. HSDSH (one of the Downard Defendants in this case) is not a plaintiff in
Case No. 21-2030. In addition, the four other Defendants in this case (Snodgrass, Snodgrass PC, Trout, and MPM-
PPIA) are not parties in Case No. 21-2030. PSIC filed a Motion to Dismiss, asserting that the case is barred by the
Eleventh Amendment because a suit against the Kansas Commissioner of Insurance is really a suit against Kansas.
That motion remains pending.




                                                         7
II.    Discussion

       A.         Legal Standard and Applicable Law

       This case was originally filed in state court. Defendants removed the case by asserting

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). Plaintiff is a Kansas resident and the eight

Defendants are all Missouri residents. The amount in controversy exceeds $75,000 because

Plaintiff’s petition, in part, requests a monetary judgment for the value of the alleged fraudulent

transfers, which exceeds one million dollars. Plaintiff does not address the Court’s diversity

subject matter jurisdiction and thus does not appear to contest it.

       Plaintiff nevertheless requests remand of this matter to state court. She asserts that the

Court should abstain from exercising jurisdiction pursuant to Burford v. Sun Oil Co.12 Plaintiff

also asserts that the Court should apply the Burford abstention factors as set forth by the Tenth

Circuit in Grimes v. Crown Life Insurance Co.13 In addition, Plaintiff directs the Court to several

cases from the District of Kansas discussing Burford abstention in the context of insurance

liquidation disputes.

       Defendants contend that the abstention factors identified by the court in Grimes are no

longer relevant. They assert that two Supreme Court cases, New Orleans Public Service, Inc. v.

Council of City of New Orleans (“NOPSI”)14 and Quackenbush v. Allstate Insurance Co.,15

narrowed the applicability of the Burford abstention doctrine set forth in Grimes. Defendants

also direct the Court to Oklahoma ex rel. Doak v. Acrisure Business Outsourcing Services,




       12
            319 U.S. 315 (1943).
       13
            857 F.2d 699 (10th Cir. 1988).
       14
            491 U.S. 350 (1989).
       15
            517 U.S. 706 (1996).




                                                  8
LLC,16 an unpublished 2013 case from the Tenth Circuit, contending that the facts are similar. In

addition, Defendants state that abstention is inappropriate in this case regardless of whether the

Court applies the Grimes factors. Finally, Defendants assert that even if the Court chooses to

abstain from exercising jurisdiction, the Court must stay the case instead of remanding it to state

court.

                     1. United States Supreme Court and Tenth Circuit Law

         Generally, federal courts have a strict duty to exercise the jurisdiction given to them.17 In

certain limited circumstances, however, the court “may decline to hear the merits of a case even

though it has jurisdiction over the matter.”18 In Burford, the United States Supreme Court “held

that federal courts should exercise their discretionary power to refuse to hear cases within their

jurisdiction when to do so would impair the ‘independence of state governments in carrying out

their domestic policy.’”19

         In Grimes, the Tenth Circuit addressed the Burford abstention doctrine in a declaratory

judgment suit brought by the Oklahoma Insurance Commissioner as the liquidator of a life

insurance company.20 The Tenth Circuit set forth four factors for determining whether

abstention may be appropriate. These factors include:

                     (1) whether the suit is based on a cause of action which is
                     exclusively federal; (2) whether the suit requires the court to
                     determine issues which are directly relevant to the liquidation
                     proceeding or state policy in the regulation of the insurance
                     industry; (3) whether state procedures indicate a desire to create


         16
              529 F. App’x 886 (10th Cir. 2013).
        17
           Quackenbush, 517 U.S. at 716 (citing Colo. River Water Conservation Dist. v. United States, 424 U.S.
800, 821 (1976)); see also Hartung v. Sebelius, 40 F. Supp. 2d 1257, 1259 (D. Kan. 1999) (citation omitted).
         18
              Hartung, 40 F. Supp. 2d at 1259.
         19
              Grimes, 857 F.2d at 703 (quoting Burford v. Sun Oil Co., 319 U.S. 315, 318 (1943)).
         20
              Id. at 700.




                                                           9
                    special state forums to regulate and adjudicate these issues; and (4)
                    whether difficult or unusual state laws are at issue.21


Ultimately, in Grimes, the Tenth Circuit determined that the district court should have abstained

from hearing the suit and remanded the case back to the Oklahoma state court.22

        After the Grimes decision, the United States Supreme Court decided NOPSI, in which it

set forth “the principle now commonly referred to as the ‘Burford doctrine.’”23 Specifically, the

Supreme Court noted that

                    Where timely and adequate state-court review is available, a
                    federal court sitting in equity must decline to interfere with the
                    proceedings or orders of state administrative agencies: (1) when
                    there are “difficult questions of state law bearing on policy
                    problems of substantial public import whose importance
                    transcends the result in the case then at bar”; or (2) where the
                    “exercise of federal review of the question in a case and in similar
                    cases would be disruptive of state efforts to establish a coherent
                    policy with respect to a matter of substantial public concern.”24

        In addition, in Quackenbush, the Supreme Court again discussed the Burford abstention

doctrine noting that the power to dismiss “represent[ed] an extraordinary and narrow exception

to a district court’s duty to adjudicate a controversy properly before it.”25 The court also stated

that “federal courts have the power to dismiss or remand cases based on abstention principles

only where the relief being sought is equitable or otherwise discretionary.”26 The Supreme Court

also noted that in cases “applying abstention principles to damages actions,” it had only



        21
             Id. at 704–05 (citations omitted).
        22
          Id. at 705–07 (addressing the four factors, concluding Burford abstention was appropriate, and
remanding the case to state court).
        23
             NOPSI, 491 U.S. 350, 361 (1989).
        24
             Id. (quoting Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 814 (1974)).
        25
             Quackenbush v. Allstate Insurance Co., 517 U.S. 706, 707 (1996).
        26
             Id. at 731.




                                                          10
permitted federal courts “to enter a stay, but we have not permitted them to dismiss the action

altogether.”27

       In 2013, the Tenth Circuit decided Oklahoma ex rel. Doak v. Acrisure Business

Outsourcing Services, LLC.28 The parties disagree as to Doak’s precedential value to this case.

Plaintiff contends that it has no precedential value because it is unpublished and distinguishable

from the facts in this case. Defendants contend that although Doak is unpublished, the facts here

are similar to the facts in Doak, in which the Tenth Circuit determined that Burford abstention

was inappropriate.

       In Doak, the receiver for two insurance companies filed two state lawsuits alleging more

than nine million dollars in damages and asserting five state law claims, including ones for

breach of contract, negligence, breach of fiduciary duty, and constructive fraudulent transfer.29

The defendants removed the case to federal court.30 After the case proceeded through discovery

and the defendants filed a motion for summary judgment, the plaintiff filed a motion to remand

to state court asserting that the court should abstain pursuant to Burford.31 The Western District

of Oklahoma granted summary judgment in the defendants’ favor and then denied the plaintiff’s

motion for remand.32

       On appeal, the Tenth Circuit noted that “the Supreme Court has narrowed application of

the Burford abstention doctrine” since its decision in Grimes.33 It went on to state, however, that



       27
            Id. at 730.
       28
            529 F. App’x 886 (10th Cir. 2013).
       29
            Id. at 889.
       30
            Id. at 889–90.
       31
            Id. at 896.
       32
            Id.
       33
            Id. at 896–97 (citations omitted).




                                                 11
it “need not decide whether the more narrow tests of Quackenbush and NOPSI apply [in the case

before it], because even applying the broader test in Grimes, . . . the district court correctly

denied the motion to remand.”34 The Tenth Circuit then applied the Grimes factors.

Specifically, the Tenth Circuit found that although there was no federal cause of action, the

second and fourth factors did not weigh in favor abstention because the case had nothing to do

with the liquidation of the insurers, and there were no difficult or unusual questions of state

law.35 Accordingly, the Tenth Circuit determined that abstention was not warranted.36

                     2. District of Kansas Law

         There are several cases from the District of Kansas that have addressed Burford

abstention in the context of insurance liquidation disputes that are also relevant here. The first

case, Todd v. DSN Dealer Service Network,37 was decided after NOPSI but before

Quackenbush.38 In Todd, the Kansas Insurance Commissioner, as liquidator of an insolvent

insurance company, brought suit in state court asserting twelve claims against five defendants.39

These claims included breach of contract, negligence, breach of fiduciary duty, unjust

enrichment, and fraudulent/voidable transfers.40 The defendants removed the case to federal




         34
              Id. at 897.
         35
           Id. The Tenth Circuit stated that it “was less convinced that the district court correctly found that the
third Grimes factors favors [the plaintiff],” but it did not matter “because the second and fourth factors were not
present.” Id. If the third factor favored abstention, the factors would have been equal. Presumably, if the factors
were equal, abstention would still not have been warranted as abstention is a narrow exception.
         36
              Id.
         37
              861 F. Supp. 1531 (D. Kan. 1994).
         38
              All the District of Kansas cases were decided well before the Tenth Circuit’s opinion in Doak.
         39
              Id. at 1533.
         40
              Id. at 1534.




                                                           12
court on the basis of diversity, and the plaintiff filed a motion to remand arguing that Burford

abstention was applicable.41

        Judge Rogers engaged in a thorough review of the Burford abstention doctrine, stating

that he did so “with some trepidation because the scope of the doctrine has remained elusive over

the years due to varying results and abstract verbal formulations.”42 Judge Rogers ultimately

found that Burford abstention was appropriate after considering the factors in the case under both

NOPSI and Grimes. Specifically, the factors that weighed in favor of abstention were:

                    (1) the strong state interest in regulating insolvent insurers; (2) the
                    state’s promulgation of a comprehensive scheme for regulating
                    insolvent insurance companies; (3) the dominance of state law
                    issues in this case; (4) the likely disruptive nature of federal
                    review; and (5) the presence of difficult state law issues,
                    particularly those arising under the Kansas Liquidation Act, whose
                    importance transcends the result in this case.43

Judge Rogers then remanded the case to state court.44

        Three other District of Kansas cases were decided after both NOPSI and Quackenbush.45

All three cases dealt with the same insolvent insurer that was in the process of liquidation and

rehabilitation proceedings in state court.46 In each case, the court abstained from hearing the

case.




        41
             Id. at 1534–35.
        42
          Id. at 1536. Judge Rogers discussed Supreme Court cases, Tenth Circuit cases, and several opinions
from the District of Kansas issued by Judge Crow. See id. at 1536–39.
        43
             Id. at 1544.
        44
             Id.
        45
          In re Universe Life Ins. Co., 35 F. Supp. 2d 1297 (D. Kan. 1999); Hartung v. Sebelius, 40 F. Supp. 2d
1257 (D. Kan. 1999); Sebelius v. Universe Life Ins. Co., No. 98-4114-RDR, 1999 WL 118018 (D. Kan. Feb. 9,
1999).
        46
             Id. All cases involved the same insurance company, Universe Life Insurance Company.




                                                        13
         In In re Universe Life Insurance Co., the plaintiff, a rehabilitator of an insolvent insurer

(Universe) obtained a judgment in an Idaho state court against another life insurance company

(Centennial) that was currently in liquidation proceedings in Kansas state court.47 Universe then

initiated a garnishment action in Idaho state court to obtain proceeds due to Centennial.48

Centennial removed the case to the United States District Court for the District of Idaho, and the

case was then transferred to the District of Kansas.49 Universe then filed a motion to stay, and

Centennial filed a motion to quash the garnishment, or in the alternative, to dismiss the action

pursuant to the Burford abstention doctrine.50

         Judge Lungstrum first noted that “abstention from the exercise of federal jurisdiction is

the exception rather than the rule,” citing NOPSI and Quackenbush.51 He went on to note that

the Tenth Circuit had “analyzed the propriety of Burford abstention in the insurance liquidation

context” in Grimes.52 Applying the Grimes factors, Judge Lungstrum found abstention to be

appropriate. Specifically, Judge Lungstrum noted that “Kansas has formulated a complex and

comprehensive statutory scheme governing the liquidation of insolvent insurers . . . and the

issues presented in this garnishment action are solely issues of state law which are directly

relevant to that statutory scheme.”53 He further found that the Kansas Insurers Supervision,

Rehabilitation and Liquidation Act contained special provisions relating to “claims of creditors,

including the filing and proof of such claims as well as the priority of distribution of such


         47
              35 F. Supp. 2d at 1298.
         48
              Id.
         49
              Id. at 1299.
         50
              Id. at 1298.
         51
              Id. at 1299.
         52
              Id. (citing Grimes v. Crown Life Ins. Co., 857 F.2d 699 (10th Cir. 1988)).
         53
              Id. at 1301 (citing Kansas Insurers Supervision, Rehabilitation and Liquidation Act, K.S.A. § 40-3605 et
seq.).




                                                            14
claims,” and “[t]hese provisions clearly demonstrate a desire to create a special state forum to

regulate and adjudicate issues relating to the liquidation of an insolvent insurance company.”54

Finally, Judge Lungstrum found that a stay was appropriate until the liquidation proceeding in

state court concluded.55

          Judge Rogers took a slightly different approach in the two cases before him, Hartung v.

Sebelius and Sebelius v. Universe Life Insurance Co.56 He agreed with the analysis of Judge

Lungstrum in In re Universe Life Insurance Co. and found that the “claim involving an insolvent

insurer in federal court while a state insolvency proceeding is pending would usurp the state’s

control over the liquidation proceeding by allowing the claimant to preempt others in the

distribution of the insurance company’s assets.”57 Thus, he found Burford abstention

appropriate. Judge Rogers, however, with very little analysis, noted Quackenbush’s holding, but

found that both cases should be dismissed rather than stayed.58

         B.         The Law as Related to this Case

         The question here is how these principles work in the current case before the Court. The

Court agrees that the Burford abstention doctrine is a very narrow one as articulated by the

United States Supreme Court in NOPSI and Quackenbush. However, the four factors set forth in




         54
              Id. at 1301–02.
         55
              Id. at 1303 (citing Quakenbush v. Allstate Ins. Co., 517 U.S. 706, 730 (1996)).
         56
        Hartung v. Sebelius, 40 F. Supp. 2d 1257 (D. Kan. 1999); Sebelius v. Universe Life Ins. Co., No. 98-
4114-RDR, 1999 WL 118018 (D. Kan. Feb. 9, 1999).
         57
              Hartung, 40 F. Supp. 2d at 1261; Sebelius, 1999 WL 118018, at *4.
         58
            Hartung, 40 F. Supp. 2d at 1261 (stating that the nature of the relief sought allows the court to either stay
or dismiss the action and “[a]fter a careful review of the circumstances surrounding this case,” the court believes that
dismissal is warranted); Sebelius, 1999 WL 118018, at *4 (stating that because the plaintiffs sought “to avoid allege
preferences in the context of insolvency proceedings,” they sought equitable relief and dismissing the case “[g]iven
the nature of the relief sought and the circumstances present in this case.”).




                                                            15
Grimes remain useful when determining whether Burford abstention is applicable, particularly in

the insurance liquidation context.59

         In this case, the factors weigh in favor of abstention. Here, the suit is not based on an

exclusive federal cause of action, as there are only state law claims asserted. Defendants argue

that they have an interest in diversity jurisdiction because it provides a neutral forum for the

claims and that this protection should not be taken away lightly. They appear to argue that the

federal forum will protect the out-of-state Defendants from a perceived bias. In addition,

Defendants argue that the interest in federal diversity jurisdiction outweighs the state’s interest in

regulating insurance liquidation proceedings.

         While the Court agrees that common law state claims having no impact on the liquidation

proceedings would be entitled to proceed in federal court, as will be noted below, the claims in

this case seem to directly impact the liquidation proceedings. And although the Court recognizes

that there may be a federal interest in diversity jurisdiction, there are no federal issues in this

case. Indeed, Quackenbush counsels that in considering Burford abstention, a court should

balance the “strong federal interest in having certain classes of cases, and certain federal rights,

adjudicated in federal court, against the State’s interest in maintaining uniformity in the

treatment of an essentially local problem.”60 Here, there is no federal right at issue. In addition,



         59
            See Oklahoma ex rel. Doak v. Acrisure Bus. Outsourcing Servs., LLC, 529 F. App’x 886, 897 (10th Cir.
2013) (noting that the court would not decide whether the more narrow tests of Quackenbush or NOPSI applied in
the case because the broader test in Grimes demonstrated that Burford abstention was inappropriate); In re Universe
Life Ins. Co., 35 F. Supp. 2d 1297, 1300 n.6 (D. Kan. 1999) (“Although the vitality of Grimes has been called into
question in light of NOPSI, . . . the only aspect of Grimes that appears to be rendered inaccurate in light of NOPSI is
the extent to which Grimes suggests that a federal court in a damages action could dismiss the case under Burford.
There is no reason to believe that NOPSI has abrogated the rule favoring abstention in deference to state insurance
insolvency or liquidation proceedings.”); see also Overflow Energy, L.L.C. v. Bd. of Cnty. Cmm’rs of the Cnty. of
Roger Mills, No. CIV-13-1136-HE, 2014 WL 359211, at *2 (W.D. Okla. Feb. 3, 2014) (“Although there is some
basis for concluding Grimes may have viewed Burford abstention too broadly, it continues to provide useful
guidance as to factors to be weighed.”).
         60
              Quackenbush, 517 U.S. at 728 (internal quotation marks and citations omitted).




                                                          16
Kansas enacted a comprehensive statutory scheme to provide uniformity in the insurance

liquidation context. As noted in Grimes,

                 The McCarran-Ferguson Act thus becomes relevant . . . not
                 because it removes diversity jurisdiction from the federal courts in
                 insurance matters, but because it encourages the states to formulate
                 their own systems to regulate insurers doing business in their
                 states. Therefore, in instances where states have responded to this
                 congressional policy by formulating complex and specialized
                 administrative and judicial schemes to regulate insurers, especially
                 the liquidation of insolvent insurers, it becomes increasingly
                 possible that the exercise by a federal court of its jurisdiction will
                 prove to be “disruptive of state efforts to establish a coherent
                 policy with respect to a matter of substantial public concern.”61

There are no federal causes of action asserted here, and the Court is unconvinced that the state

forum is biased against out-of-state defendants. Furthermore, as will be noted below, this case

will simply be stayed until the state liquidation proceeding concludes, and the state court makes

its ruling on the issues before it. Thus, Defendants still have the opportunity for the claims to be

heard in federal court. Accordingly, this factor weighs in favor of abstention.

        As to whether the suit requires this Court to determine issues directly relevant to the

liquidation proceedings, the parties offer different views. Plaintiff contends that the issues could

not be more intertwined. She states that five Defendants have filed proofs of claim in the

liquidation court, totaling more than four million dollars, and some of the bases for Defendants’

proofs of claim are related to the claims asserted by Plaintiff in this case. For example, Plaintiff

brings a fraudulent transfer claim against MPM-PPIA asserting that PSIC did not receive

reasonably equivalent value for transfers for cash and the assumption of liabilities. In the




        61
           Grimes v. Crown Life Ins. Co., 857 F.2d 699, 703 (10th Cir. 1988) (quoting Colo. River Water
Conservation Dist. v. United States, 424 U.S. 800, 814 (1976)).




                                                       17
liquidation court, the receiver for MPM-PPIA has filed a proof of claim related to this same

fraudulent transfer.

         Defendants argue that Plaintiff attempts to add preferential and fraudulent transfer claims

to create an inference that the claims are related to the liquidation proceeding. Yet, Defendants

fail to acknowledge that the fraudulent and preferential transfer claims are not stray claims but

instead dominate the causes of action in the Petition. Indeed, eight of the fourteen claims are

fraudulent or preferential transfer claims. And seven of these eight claims are asserted under the

Kansas Insurers Supervision, Rehabilitation and Liquidation Act. In addition, the determination

of these fraudulent transfer claims relates to the five proofs of claim filed in the liquidation court,

and the preferential transfer claims are directly relevant to the liquidation proceeding. Thus, the

Court finds that the issues presented here are significantly and directly relevant to the liquidation

proceeding. Accordingly, the second factor also weighs in favor of abstention.

         In addition, Kansas has a comprehensive system of liquidation for insolvent insurers.

Defendants concede that Kansas unquestionably created a comprehensive scheme to regulate

insurance liquidation proceedings, including a special state forum, generally. They contend,

however, that the act does not limit or require fraudulent transfer claims to be brought in this

special state forum and that the act even provides that the liquidator can bring suit in different

courts.62 The defendants in Todd asserted a similar argument, and the court there found that

“[a]lthough the [Kansas Insurers Supervision, Rehabilitation and Liquidation] Act does allow the

liquidator in special circumstances to proceed in other avenues, the Act contemplates that claims

such as those asserted in this case will be brought in the District Court of Shawnee County,




        62
           See K.S.A. § 40-3625(a)(14) (stating that the liquidator has the power to institute suits and legal
proceedings in this state or outside this state).




                                                          18
Kansas.”63 “[T]he Kansas statutory scheme creates a special state forum to adjudicate and

regulate the issues ‘preliminary to, incidental to or relating to’ the liquidation proceedings of

insolvent insurance companies.”64 Here, Kansas has a special forum to determine insurance

liquidation proceedings, and the claims brought in this case appear directly related to the

liquidation proceeding. Thus, this factor weighs in favor of abstention too.

            Finally, whether difficult or unusual state laws are at issue is up for debate. There are

several claims that are standard tort claims. However, there are also eight claims for fraudulent

or preferential transfer against six Defendants. As noted above, all of these claims are asserted

pursuant to a provision of the Kansas Insurers Supervision, Rehabilitation and Liquidation Act.65

Plaintiff asserts that the court in Todd found that fraudulent transfer claims under the Kansas

Insurers Supervision, Rehabilitation and Liquidation Act “raise difficult issues which have not

been addressed by the Kansas courts” and could “have a significant impact on the development

of Kansas public policy in insurance liquidation law” so that “[t]he presence of these claims

under the Kansas Liquidation Act distinguishes this case from those relied upon by the

defendants where ordinary contract and tort claims were all that were asserted.”66 Defendants

claim that fraudulent or preferential transfer claims, although not brought under the Kansas

Insurers Supervision, Rehabilitation and Liquidation Act, are routinely litigated in both state and

federal courts. In addition, Defendants assert that to the extent that Todd found that a decision

on these types of claims may have an impact on Kansas law, there have been no reported



            63
                 Todd v. DSN Dealer Serv. Network, 861 F. Supp. 1531, 1544 (D. Kan. 1994) (citing K.S.A. § 40-3608(b)
and (d)).
            64
         Id.; see also In re Universe Life Ins. Co., 35 F. Supp. 2d 1297, 1301 (D. Kan. 1999) (noting Kansas’s
comprehensive statutory scheme for liquidation of insolvent insurers).
            65
                 Five of the fraudulent transfer claims are also brought under KUFTA.
            66
                 Todd, 861 F. Supp. at 1543.




                                                             19
decisions since that time. Finally, Defendants contend that the Tenth Circuit found in Doak that

these type of ordinary tort claims do not impact liquidation proceedings.

         Defendants are correct that in the almost thirty years since Todd was decided, Kansas

courts have not issued opinions relating to the Kansas Insurers Supervision, Rehabilitation and

Liquidation Act or specifically the provisions under which Plaintiff brings her claims. However,

the fact remains that the issues and claims in this case could bear on the comprehensive statutory

scheme enacted by the Kansas legislature. Furthermore, the Kansas Insurers Supervision,

Rehabilitation and Liquidation Act contemplates and specifies that liquidation proceedings take

place in a Kansas court, specifically the Shawnee County District Court.67 Although the Court

notes that fraudulent and preferential transfer claims are actively litigated in a variety of courts,

these claims would still have a bearing on the interpretation of these type of claims under the

Kansas Insurers Supervision, Rehabilitation and Liquidation Act.68 In contrast to the claims

asserted in Doak—in which the ordinary state law claims dominated the claims in the case—

here, Plaintiff brings eight fraudulent or preferential transfer claims, and all of these claims are

brought pursuant to the Kansas Insurers Supervision, Rehabilitation and Liquidation Act.69

Thus, this factor also weighs in favor of abstention.

         Furthermore, the principles set forth in NOPSI apply as well. Here, the exercise of

federal jurisdiction at the present time would be disruptive to the state efforts to establish a


          67
             See K.S.A. § 40-3631(a)–(k) (setting forth the procedures for avoiding preferential transfers and the
jurisdiction of the Shawnee County District Court to hear these matters).
         68
           The breach of fiduciary duty and negligence claims are typical claims that are not difficult or unusual.
The Court also recognizes that fraudulent and preferential transfer claims follow a typical pattern as well. However,
as noted above, the fraudulent and preferential transfer claims in this case are brought under the Kansas Insurers
Supervision, Rehabilitation and Liquidation Act and appear relate to the insolvency proceeding.
         69
            See Oklahoma ex rel. Doak v. Acrisure Bus.Outsourcing Servs., LLC, 529 F. App’x 886, 889 (10th Cir.
2013). The Tenth Circuit noted that the district court did not decide whether Oklahoma or Michigan law applied to
the fraudulent transfer claim because the law was the same in both jurisdictions. Id. at 893. Thus, the plaintiff did
not bring the constructive fraudulent transfer claim pursuant to a specific statutory scheme set forth in Oklahoma.




                                                          20
coherent policy with regard to state insurance liquidation proceedings. As noted above, Kansas

has a comprehensive insurance liquidation process. Plaintiff, as the liquidator of the insurance

company, asserts multiple claims in an effort to recover money related to the liquidation

proceeding. Five of the eight Defendants in this case have proofs of claim in the liquidation

court, and the claims here are related.

       In addition, the Court finds the discussion in Todd about the NOPSI principles for

Burford abstention persuasive on this matter. Specifically, as noted above, Judge Rogers found

that the claims asserted under the Kansas Insurers Supervision, Rehabilitation and Liquidation

Act could “have a significant impact on the development of Kansas public policy in insurance

liquidation law.”70 He also stated that he was “concerned that any efforts by the court in this

case may disrupt the liquidation proceedings” especially because one of the defendants had filed

a claim for over two million dollars in the liquidation proceeding.71 Those factors are present

here, too, as Defendants in this case have filed proofs of claim exceeding four million dollars.

Thus, the Court finds that in view of all the circumstances, Burford abstention is appropriate.

       The final question is whether dismissal or a stay is appropriate. Plaintiff only briefly

addresses this question. She states that the Quackenbush decision permits a court to remand a

case when some equitable relief is being sought. This contention, however, appears to be a

stretch. In Quackenbush, the Supreme Court stated that “federal courts have the power to

dismiss or remand cases based on abstention principles only where the relief being sought is

equitable or otherwise discretionary.”72 It also stated that in cases involving damages, the court

has not “permitted them to dismiss the action altogether” and found that because the case before


       70
            Todd, 861 F. Supp. at 1543.
       71
            Id.
       72
            Quackenbush v. Allstate, 517 U.S. 706, 731 (1996).




                                                        21
it was a damages action, the district court’s “remand order was an unwarranted application of the

Burford doctrine.”73

         Here, Plaintiff states that she seeks equitable relief. But it is clear from Plaintiff’s

Petition that she also seeks monetary damages.74 Indeed, the Petition asserts several causes of

action for fraudulent transfer or preferential transfer that seek to avoid and recover the amount of

money transferred. Specifically, Plaintiff’s first claim against MPM-PPIA asserts a fraudulent

transfer claim and seeks, among other things, a money judgment in the amount of the alleged

fraudulent transfer.75 Furthermore, Plaintiff asserts several other claims that seek monetary

damages. For example, Plaintiff brings a breach of fiduciary duty claim against MPM-PPIA and

specifically states she seeks judgment in an amount in excess of $75,000. Thus, this case falls

into the category of cases seeking damages, and pursuant to Quackenbush, the Court cannot

dismiss and remand the case. Instead, the Court must stay the case until the state proceedings

conclude.76




         73
             Id. at 730–31; see also In re Universe Life Ins. Co., 35 F. Supp. 2d 1297, 1303 (D. Kan. 1999) (noting
that the court would “abstain under Burford from exercising its jurisdiction” but “[c]onsistent with the Supreme
Court’s directive in Quackenbush, . . . the court [could] not dismiss the action but [could] simply stay the action
until the liquidation proceedings in state court reach a conclusion.”); Oddo Dev. Co. v. City of Leawood, No. 08-
2616-JWL, 2009 WL 975139, at *2 (D. Kan. Apr. 9, 2009) (“The Supreme Court has made clear . . . that under its
abstention doctrines, a court may dismiss or remand a case only if the relief sought is merely equitable or
discretionary with the court; in damages actions, on the other hand, the court may only abstain by entering a stay of
proceedings.”).
         74
            The Court notes again that Plaintiff did not address Defendants’ removal based on diversity jurisdiction.
Because diversity cases also require that the amount in controversy exceed $75,000, it appears that Plaintiff
implicitly recognizes that the case against Defendants seeks monetary damages.
         75
           Doc. 1-1 at 16. The Court notes that Judge Rogers found in Sebelius that seeking to avoid alleged
preferences in the context of insolvency proceedings have “traditionally been considered within the equitable
powers of the court.” Sebelius v. Universe Life Ins. Co., 1999 WL 118018, at *4 (D. Kan. Feb. 9, 1999). Judge
Rogers, however, did not expand on this statement or cite to cases holding as such.
         76
            The Court recognizes that it would appear to be more efficient and beneficial for the Liquidation Court to
decide the claims asserted here as they appear to be related to the liquidation proceeding. The Court, however, is
constrained by Quackenbush to stay the case rather than dismiss and remand the case to state court. After the
liquidation proceeding has concluded, the claims will then proceed.




                                                         22
       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Remand

(Doc. 10) is denied. The Court, however, stays this action until the liquidation proceedings have

concluded in state court. The parties are directed to provide a status update in 90 days.

       IT IS SO ORDERED.

       Dated: June 21, 2021

                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                23
